UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-4171


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

NATHANIEL LOUIS DANIELS,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:19-cr-00212-FL-1)


Submitted: March 31, 2022                                         Decided: April 18, 2022


Before MOTZ and KING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


ON BRIEF: G. Alan Dubois, Federal Public Defender, Eric Joseph Brignac, Chief
Appellate Attorney, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Raleigh, North
Carolina, for Appellant. G. Norman Acker, III, Acting United States Attorney, David A.
Bragdon, Assistant United States Attorney, Lucy Partain Brown, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Nathaniel Louis Daniels pled guilty, without the benefit of a plea agreement, to

being a felon in possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1), 924. On

appeal, Daniels contends that the district court erred in sentencing him as an armed career

criminal because he did not commit his three prior offenses on different occasions. We

affirm the district court’s judgment.

       We review de novo the district court’s legal determinations regarding the

applicability of the Armed Career Criminal Act (ACCA), 18 U.S.C. § 924(e). United

States v. Thompson, 421 F.3d 278, 280-81 (4th Cir. 2005). Under the ACCA, a defendant

is subject to a mandatory minimum 15-year term of imprisonment if he “has three previous

convictions . . . for a violent felony or a serious drug offense, or both, committed on

occasions different from one another.” 18 U.S.C. § 924(e)(1). We have defined occasions

as “those predicate offenses that can be isolated with a beginning and an end—ones that

constitute an occurrence unto themselves.” Thompson, 421 F.3d at 285 (internal quotation

marks omitted). We have identified several factors for district courts to consider in

determining if offenses were committed on different occasions: “whether the offenses arose

in different geographic locations; whether the nature of the offenses was substantively

different; and whether the offenses involved multiple victims or multiple criminal

objectives.” United States v. Letterlough, 63 F.3d 332, 335-36 (4th Cir. 1995) (footnotes

omitted).

       Daniels concedes that the district court was bound by this precedent. However, he

suggests that the Supreme Court’s decision in Wooden v. United States, 142 S. Ct. 1063

                                            2
(2022), may abrogate this Court’s prior precedent. * However, Wooden is consistent with

Letterlough and Thompson. The Court identified several factors relevant in considering

whether offenses were committed on the same occasion:

       Offenses committed close in time, in an uninterrupted course of conduct, will
       often count as part of one occasion; not so offenses separated by substantial
       gaps in time or significant intervening events. Proximity of location is also
       important; the further away crimes take place, the less likely they are
       components of the same criminal event. And the character and relationship
       of the offenses may make a difference: The more similar or intertwined the
       conduct giving rise to the offenses—the more, for example, they share a
       common scheme or purpose—the more apt they are to compose one
       occasion.

Wooden, 142 S. Ct. at 1071. The Court noted that courts of appeals “have nearly always

treated offenses as occurring on separate occasions if a person committed them a day or

more apart, or at a significant distance.” Id. (internal quotation marks omitted).

       Daniels committed his three prior offenses days apart—April 15, April 20, and

May 8. Thus, we have no reason to doubt that they occurred on three separate occasions.

While Daniels also argues that a jury should have found these facts, as opposed to the

district court, he again concedes that this argument is foreclosed by this court’s precedent.

See Thompson, 421 F.3d at 283, 285. The Court declined to address this issue in Wooden.

142 S. Ct. at 1068 n.3. Thus, we are bound by Thompson. See United States v. Williams,

808 F.3d 253, 261 (4th Cir. 2015).




       *
           Daniels filed his brief before the Supreme Court issued its decision in Wooden.

                                              3
       Therefore, we affirm the district court’s judgment. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             4